UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended October 31, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 Since Since as of as of 1-year 5-year 10-year inception 2 1-year 5-year 10-year inception 2 10-31-13 10-31-13 Class A 13.88 9.48 4.88 — 13.88 57.26 61.03 — 1.13 1.12 Class B 14.03 9.56 4.82 — 14.03 57.87 60.15 — 0.50 0.50 Class C 18.04 9.84 4.69 — 18.04 59.89 58.09 — 0.50 0.50 Class I 3 20.35 11.07 — 5.82 20.35 69.04 — 75.22 1.49 1.49 Index † 27.18 15.17 7.46 — 27.18 102.61 105.29 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.17 1.87 1.87 0.77 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the S&P 500 Index. See the following page for footnotes. 6 Sovereign Investors Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 4 10-31-03 $16,015 $16,015 $20,529 Class C 4 10-31-03 15,809 15,809 20,529 Class I 3 12-1-03 17,522 17,522 20,122 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effects of reimbursements and waivers. 2 From 12-1-03. 3 For certain types of investors, as described in the fund’s prospectus. 4 The contingent deferred sales charge is not applicable. Annual report | Sovereign Investors Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management, a division of Manulife Asset Management (US) LLC For the 12 months ended October 31, 2013, the S&P 500 Index posted a gain of 27.18%, versus 27.16% for the large blend category monitored by Morningstar, Inc. † The market was buoyed in part by the U.S. Federal Reserve’s (Fed’s) decision to increase the bond buying in its quantitative easing (QE) program from $40 billion to $85 billion per month. One notable development was the Fed’s unexpected decision in September to postpone any tapering of QE, which temporarily lifted stock and bond prices. Despite some weakness in late September triggered by the prospect of a partial shutdown of the federal government, stocks were quick to bounce back when a resolution of this issue was in sight, with the S&P 500 Index, the fund’s benchmark, closing the one-year period near its all-time high. All of the benchmark’s sectors except for utilities delivered double-digit gains. During the 12-month period, John Hancock Sovereign Investors Fund’s Class A shares returned 19.84%, excluding sales charges. Stock selection in the information technology sector was an important detractor from the fund’s performance versus its benchmark, along with unrewarding picks in energy, consumer staples, consumer discretionary, and financials. At the stock level, IBM Corp. and enterprise database supplier Oracle Corp. hampered performance, both victims of tepid corporate outlays for technology. Diversified healthcare firm Baxter International, Inc. also worked against the fund’s results. In all three cases, we thought most negatives had already been reflected in the stock price and maintained the position. Positive influences came from athletic footwear maker NIKE, Inc. and TJX Companies, Inc., an off-price clothing and home furnishings retailer. In healthcare, the fund’s results were lifted by Johnson & Johnson and drug distributor AmerisourceBergen Corp., which in March announced a long-term deal with drugstore chain Walgreens. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Sovereign Investors Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period end 10-31-13 1 Class A $1,000.00 $1,076.20 $5.76 Class B 1,000.00 1,072.70 9.40 Class C 1,000.00 1,072.50 9.40 Class I 1,000.00 1,078.20 3.98 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Sovereign Investors Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period end 10-31-13 1 Class A $1,000.00 $1,019.70 $5.60 Class B 1,000.00 1,016.10 9.15 Class C 1,000.00 1,016.10 9.15 Class I 1,000.00 1,021.40 3.87 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.10%, 1.80%, 1.80% and 0.76% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Sovereign Investors Fund | Annual report Portfolio summary Top 10 Holdings (30.1% of Net Assets on 10-31-13) Occidental Petroleum Corp. 3.6% Comcast Corp., Class A 2.9% Johnson & Johnson 3.5% Philip Morris International, Inc. 2.8% Chevron Corp. 3.4% IBM Corp. 2.7% QUALCOMM, Inc. 3.0% Oracle Corp. 2.6% AmerisourceBergen Corp. 3.0% NIKE, Inc., Class B 2.6% Sector Composition Information Technology 17.7% Consumer Discretionary 10.6% Financials 12.9% Materials 2.5% Health Care 12.4% Telecommunication Services 2.3% Consumer Staples 12.3% Utilities 1.3% Industrials 12.0% Short-Term Investments & Other 5.2% Energy 10.8% 1 As a percentage of net assets on 10-31-13. 2 Cash and cash equivalents not included. 3 Large company stocks could fall out of favor. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. Annual report | Sovereign Investors Fund 11 Fund’s investments As of 10-31-13 Shares Value Common Stocks 94.8% (Cost $375,451,868) Consumer Discretionary 10.6% Hotels, Restaurants & Leisure 1.2% McDonald’s Corp. 76,400 7,374,128 Media 2.9% Comcast Corp., Class A 361,000 17,176,380 Specialty Retail 2.6% TJX Companies, Inc. 252,600 15,355,554 Textiles, Apparel & Luxury Goods 3.9% NIKE, Inc., Class B 206,000 15,606,560 VF Corp. 35,000 7,525,000 Consumer Staples 12.3% Beverages 4.0% Diageo PLC, ADR 49,800 6,353,982 PepsiCo, Inc. 137,425 11,556,068 The Coca-Cola Company 150,500 5,955,285 Food & Staples Retailing 3.9% CVS Caremark Corp. 235,000 14,631,100 Wal-Mart Stores, Inc. 112,400 8,626,700 Household Products 1.6% The Procter & Gamble Company 118,495 9,568,471 Tobacco 2.8% Philip Morris International, Inc. 185,750 16,554,040 Energy 10.8% Oil, Gas & Consumable Fuels 10.8% Chevron Corp. 167,000 20,033,320 Exxon Mobil Corp. 155,900 13,971,758 Occidental Petroleum Corp. 224,300 21,550,744 The Williams Companies, Inc. 256,800 9,170,328 Financials 12.9% Capital Markets 3.4% T. Rowe Price Group, Inc. 149,300 11,557,313 The Goldman Sachs Group, Inc. 53,300 8,573,838 Commercial Banks 1.7% Cullen/Frost Bankers, Inc. (L) 145,000 10,264,550 12 Sovereign Investors Fund | Annual report See notes to financial statements Shares Value Diversified Financial Services 1.9% JPMorgan Chase & Company 221,391 $11,410,492 Insurance 4.2% ACE, Ltd. 139,400 13,304,336 Aflac, Inc. 182,000 11,826,360 Real Estate Investment Trusts 1.7% Essex Property Trust, Inc. 63,700 10,255,700 Health Care 12.4% Health Care Equipment & Supplies 2.2% Baxter International, Inc. 195,900 12,903,933 Health Care Providers & Services 3.0% AmerisourceBergen Corp. 272,800 17,822,024 Pharmaceuticals 7.2% Johnson & Johnson 222,500 20,605,725 Novartis AG, ADR 162,358 12,590,863 Sanofi, ADR 182,500 9,760,100 Industrials 12.0% Aerospace & Defense 2.4% United Technologies Corp. 136,000 14,450,000 Industrial Conglomerates 2.0% General Electric Company 454,150 11,871,481 Machinery 5.3% Caterpillar, Inc. 89,676 7,475,391 Dover Corp. 118,900 10,913,831 Parker Hannifin Corp. 53,584 6,254,324 Pentair, Ltd. 100,200 6,722,418 Professional Services 1.3% Robert Half International, Inc. 209,400 8,068,182 Road & Rail 1.0% Union Pacific Corp. 39,200 5,934,880 Information Technology 17.7% Communications Equipment 3.0% QUALCOMM, Inc. 259,000 17,992,730 Computers & Peripherals 2.2% Apple, Inc. 25,389 13,261,944 IT Services 4.2% Accenture PLC, Class A 117,481 8,634,854 IBM Corp. 89,500 16,039,295 Semiconductors & Semiconductor Equipment 3.6% Altera Corp. 239,755 8,055,768 Microchip Technology, Inc. (L) 312,500 13,425,000 Software 4.7% Microsoft Corp. 351,750 12,434,363 Oracle Corp. 471,700 15,801,950 See notes to financial statements Annual report | Sovereign Investors Fund 13 Shares Value Materials 2.5% Chemicals 1.4% Praxair, Inc. 65,800 8,205,918 Metals & Mining 1.1% Nucor Corp. 126,300 6,538,551 Telecommunication Services 2.3% Diversified Telecommunication Services 2.3% AT&T, Inc. 381,711 13,817,938 Utilities 1.3% Electric Utilities 1.3% NextEra Energy, Inc. 91,900 7,788,525 Yield (%) Shares Value Securities Lending Collateral 2.7% (Cost $16,075,117) John Hancock Collateral Investment Trust (W) 0.1934 (Y) 1,607,064 16,083,815 Par value Value Short-Term Investments 4.8% (Cost $28,832,000) Repurchase Agreement 4.8% Barclays Tri-Party Repurchase Agreement dated 10-31-13 at 0.070% to be repurchased at $28,287,055 on 11-1-13, collateralized by $28,776,300 U.S. Treasury Notes, 0.375% due 11-15-15 (valued at $28,852,849, including interest) $28,287,000 28,287,000 Repurchase Agreement with State Street Corp. dated 10-31-13 at 0.000% to be repurchased at $545,000 on 11-1-13, collateralized by $560,000 U.S. Treasury Notes, 1.000% due 5-31-18 (valued at $557,900 including interest) 545,000 545,000 Total investments (Cost $420,358,985) † 102.3% Other assets and liabilities, net (2.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (L) A portion of this security is on loan as of 10-31-13. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 10-31-13. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $421,591,363. Net unrealized appreciation aggregated $188,896,447, of which $189,554,094 related to appreciated investment securities and $657,647 related to depreciated investment securities. 14 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $404,283,868) including $16,554,280 of securitiesloaned $594,403,995 Investments in affiliated issuers, at value (Cost $16,075,117) 16,083,815 Total investments, at value (Cost $420,358,985) Cash 848,121 Receivable for investmentssold 2,695,677 Receivable for fund sharessold 199,749 Dividends and interestreceivable 641,715 Receivable for securities lendingincome 3,249 Other receivables and prepaidexpenses 114,550 Totalassets Liabilities Payable for investmentspurchased 1,251,362 Payable for fund sharesrepurchased 503,099 Payable upon return of securitiesloaned 16,088,300 Payable toaffiliates Accounting and legal servicesfees 20,333 Transfer agentfees 69,811 Trustees’fees 87,990 Other liabilities and accruedexpenses 97,786 Totalliabilities Netassets Net assets consistof Paid-incapital $353,518,149 Undistributed net investmentincome 318,048 Accumulated net realized gain (loss) oninvestments 52,907,168 Net unrealized appreciation (depreciation) oninvestments 190,128,825 Netassets See notes to financial statements Annual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($537,253,953 ÷ 28,524,606shares) 1 $18.83 Class B ($16,213,981 ÷ 864,801shares) 1 $18.75 Class C ($18,407,808 ÷ 979,075shares) 1 $18.80 Class I ($24,996,448 ÷ 1,326,180shares) $18.85 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.82 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $14,526,427 Securitieslending 49,686 Interest 5,953 Less foreign taxeswithheld (96,123) Total investmentincome Expenses Investment managementfees 3,419,354 Distribution and servicefees 1,878,773 Accounting and legal servicesfees 117,219 Transfer agentfees 941,171 Trustees’fees 27,812 State registrationfees 70,466 Printing andpostage 62,547 Professionalfees 56,836 Custodianfees 66,143 Registration and filingfees 31,767 Other 18,835 Totalexpenses Less expensereductions (13,566) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 57,623,707 Investments in affiliatedissuers (2,934) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 39,013,812 Investments in affiliatedissuers 1,102 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $7,808,586 $7,224,162 Net realizedgain 57,620,773 31,952,579 Change in net unrealized appreciation(depreciation) 39,014,914 23,150,213 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (7,047,962) (6,835,524) ClassB (117,367) (130,307) ClassC (115,355) (116,411) ClassI (529,587) (618,197) From net realizedgain ClassA (25,534,017) (4,951,731) ClassB (907,203) (197,440) ClassC (833,710) (177,125) ClassI (1,763,077) (368,148) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 558,827,756 560,382,915 End ofyear Undistributed net investmentincome 18 Sovereign Investors Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.24 0.21 0.15 0.16 0.14 Net realized and unrealized gain oninvestments 2.91 1.52 0.52 1.10 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.22) (0.15) (0.16) (0.14) From net realizedgain (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $537 $491 $487 $503 $491 Ratios (as a percentage of average net assets): Expenses beforereductions 1.14 1.19 1.17 1.22 1.34 Expenses net of fee waivers andcredits 1.13 1.19 1.17 1.21 1.33 Net investmentincome 1.37 1.28 0.97 1.09 1.13 Portfolio turnover (%) 33 32 52 48 77 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS B SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.12 0.10 0.04 0.06 0.06 Net realized and unrealized gain oninvestments 2.90 1.52 0.51 1.10 0.95 Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.11) (0.04) (0.06) (0.06) From net realizedgain (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $16 $18 $20 $25 $34 Ratios (as a percentage of average net assets): Expenses beforereductions 1.84 1.89 1.86 1.93 2.05 Expenses net of fee waivers andcredits 1.83 1.89 1.86 1.93 2.04 Net investmentincome 0.68 0.59 0.28 0.41 0.46 Portfolio turnover (%) 33 32 52 48 77 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Sovereign Investors Fund 19 CLASS C SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.12 0.10 0.04 0.05 0.05 Net realized and unrealized gain oninvestments 2.91 1.52 0.52 1.11 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.11) (0.04) (0.06) (0.06) From net realizedgain (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $18 $16 $17 $17 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 1.84 1.89 1.87 1.91 2.03 Expenses net of fee waivers andcredits 1.83 1.89 1.87 1.91 2.02 Net investmentincome 0.67 0.58 0.27 0.38 0.39 Portfolio turnover (%) 33 32 52 48 77 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS I SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.31 0.27 0.22 0.19 0.21 Net realized and unrealized gain oninvestments 2.92 1.52 0.52 1.13 0.96 Total from investmentoperations Lessdistributions From net investmentincome (0.31) (0.29) (0.22) (0.22) (0.21) From net realizedgain (0.89) (0.16) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $25 $34 $36 $24 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.78 0.79 0.76 0.81 0.82 Expenses net of fee waivers andcredits 0.78 0.79 0.76 0.81 0.82 Net investmentincome 1.79 1.67 1.37 1.36 1.77 Portfolio turnover (%) 33 32 52 48 77 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 20 Sovereign Investors Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Sovereign Investors Fund (the fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital and income without assuming undue market risks. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
